Citation Nr: 0724324	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to August 
1946.  The appellant is his wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted the veteran's claim 
for service connection for major depressive disorder, 
assigning a 30 percent rating effective July 30, 2004 (the 
date that VA received this claim), and denied the veteran's 
claims for increased ratings in excess of 30 percent for 
post-operative fissure-in-ano and in excess of 10 percent for 
hemorrhoids, status-post hemorrhoidectomy.  The veteran 
disagreed with this decision later that same month, in April 
2005, with respect to the 30 percent rating assigned to his 
service-connected major depressive disorder.  He perfected a 
timely appeal in March 2006 and requested a videoconference 
Board hearing.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a March 2006 rating decision, the RO proposed to find the 
veteran incompetent for purposes of VA compensation.  The RO 
also denied the veteran's claim for service connection for 
chronic organic brain dysfunction with psychotic features, 
denied his claims for increased ratings in excess of 
30 percent for post-operative fissure-in-ano and in excess of 
10 percent for hemorrhoids, status-post hemorrhoidectomy, and 
denied entitlement to total disability rating based on 
individual unemployability (TDIU).  There is no subsequent 
correspondence from the veteran expressing disagreement with 
this decision; accordingly, issues relating to service 
connection for chronic organic brain dysfunction with 
psychotic features, increased ratings for post-operative 
fissure-in-ano and hemorrhoids, and entitlement to TDIU are 
not in appellate status.

In a September 2006 rating decision, the RO found that the 
veteran was not competent for purposes of VA compensation.  
In December 2006, the veteran's wife (the appellant) was 
appointed as his fiduciary. 

The veteran, through his service representative, withdrew his 
videoconference Board hearing request in a written statement 
received at the RO in April 2006.  See 38 C.F.R. § 20.704.

In July 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's service-connected major depressive disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks; it is 
not productive of occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9434 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in December 2004 and November 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the December 2004 VCAA 
notice was furnished to the veteran and his service 
representative prior to the April 2005 RO decision that is 
the subject of this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  However, the notice was post-decisional (i.e., 
after the April 2005 rating decision that is the subject of 
this appeal).  The Board is cognizant of recent decisions of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).    

The presumption of prejudice raised by any timing deficiency 
with regard to the Dingess requirements would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against an initial or staged 
rating in excess of 30 percent for the veteran's major 
depressive disorder.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran also was provided with February and November 2005 VA 
psychiatric examinations, which, when considered with the 
other evidence on file, are adequate for rating purposes.  
The evidence is sufficient to resolve this appeal; there is 
no duty to provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Higher Initial Rating for Major Depressive Disorder

The veteran's service-connected major depressive disorder has 
been evaluated as 30 percent disabling since July 30, 2004 
(the date that the veteran filed his service connection claim 
with VA).  He appeals for higher initial or staged ratings.  
See Fenderson, supra.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

An evaluation of 30 percent disabling is available under the 
General Rating Formula for Mental Disorders for major 
depressive disorder manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9434.  

A higher evaluation of 50 percent disabling is available 
under DC 9434 for major depressive disorder manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The next higher evaluation of 70 percent disabling is 
available for major depressive disorder that is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

Finally, a maximum evaluation of 100 percent disabling is 
available for major depressive disorder that is manifested by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of close relatives, his own occupation, or his 
own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 32 (4th ed., 
revised 1994) (Manual).  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Manual, 
pg. 47.  The GAF designation is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

As noted in the Introduction, where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson, supra.

The Veterans Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as the reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The evidence of record shows that, at the veteran's 
enlistment physical examination in March 1945, clinical 
evaluation was completely normal except for several carious 
teeth.  No psychiatric symptoms were noted.  The veteran was 
not treated for major depressive disorder during active 
service.  A copy of his separation physical examination was 
not available for review.

A review of the post-service medical evidence shows that, on 
VA outpatient treatment in March 2004, the veteran complained 
of feeling depressed "at times" and decreased sleep and 
energy.  The assessment included depression with signs and 
symptoms that were consistent with major depressive disorder.

On VA outpatient geriatric psychiatry treatment on 
December 7, 2004, the veteran complained of increased 
depression and irritability and an inability to sleep.  He 
also reported a history of depression, denied any suicidal 
thoughts, and admitted to "ruminations in the past."  
Mental status examination of the veteran showed that he was 
fully oriented, cooperative, and appropriate, with a negative 
and slightly irritable mood, little spontaneity in his 
speech, a blunted affect, no suicidal or homicidal ideation 
or psychosis, and satisfactory judgment.  The assessment was 
a recurrence of major depression.

On VA outpatient treatment on December 16, 2004, the veteran 
complained of significant frustration due to chronic bowl 
incontinence since a hemorrhoidectomy 40 years earlier.  He 
stated that his frustration was "the basis of his mood 
symptoms evidenced by irritability, anger, hopelessness, 
[and] worthlessness."  The veteran denied any suicidal or 
homicidal ideation.  Mental status examination of the veteran 
showed normal speech in an angry tone, an angry attitude at 
times, appropriate behavior, no psychomotor retardation or 
agitation, an "irritable" mood, an irritable and angry 
affect at times, non-delusional thought content, linear 
thought processes, no auditory or visual hallucinations, and 
intact insight and judgment.  The assessment was signs and 
symptoms of mild depression most likely secondary to the 
veteran's general medical condition.

On VA (fee-based) psychiatric examination in February 2005, 
the veteran complained of depression.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  The veteran reported that he was 
increasingly depressed, socially isolated, withdrawn, cranky, 
moody.  He was having difficulty concentrating, crying on a 
daily basis, feeling that his life was worthless, and 
consumed by depression.  The VA examiner stated, "[The 
veteran] relates his problems to his physical difficulties."  
The veteran denied delusions, hallucinations, morbid mood 
changes, suicidal ideation, and any evidence of psychosis.  
The veteran had lost 15 pounds in the last 6-8 months, had no 
appetite, and slept "fitfully."  He also reported declining 
memory, although the VA examiner stated "it is remarkably 
good for a gentleman who is eighty-four years old."  The 
veteran was married and had no children.  He had retired over 
25 years earlier due to physical problems and difficulty 
getting along with others.  He lived in an apartment with his 
wife and was able to take care of himself physically, 
although he needed help with toilet issues.  Mental status 
examination of the veteran showed coherent, relevant, non-
delusional, and organized thoughts, no bizarre or psychotic 
thought content, no suicidal, homicidal, or paranoid 
ideation, no recent auditory or visual hallucinations, a 
"friendly and pleasant" mood, a somewhat depressed mood 
when describing his frustrations at his physical problems and 
inability to take care of himself, normal speech in rate and 
tone, and "remarkably good cognitive functioning for a 
gentleman of eighty-four" with no evidence of major 
cognitive deficits.  The VA examiner stated that the veteran 
had a "depressive reaction" secondary to his long-term 
physical difficulties that "are of such a constant, 
preoccupying nature that he has become increasingly depressed 
having to deal with them as he has gotten older."  The VA 
examiner opined that the veteran's depressive illness was 
caused by or the result of his physical condition.  The 
veteran's GAF score was 50, indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The diagnoses included major depressive 
disorder secondary to physical problems.  In an addendum to 
this report, the VA examiner concluded that the veteran's 
major depressive disorder was more likely than not secondary 
to his fistula-in-ano and hemorrhoidectomy complications.

The veteran's wife complained on VA outpatient treatment in 
May 2005 that he was ever more irritable with increased 
agitation, forgetfulness, and difficulties with some of his 
activities of daily living.  The VA examiner reviewed a 
recent magnetic resonance imaging (MRI) scan of the brain 
which showed generalized atrophy.  Mental status examination 
of the veteran showed fair grooming, normal speech in an 
angry tone, appropriate behavior, no suicidal or homicidal 
ideation, no psychomotor retardation or agitation, an 
"irritable" mood, an irritable and angry affect at times, 
non-delusional thought content, linear thoughts, and fair 
insight and judgment.  The assessment was signs of depression 
and cognitive impairment.  This assessment was unchanged on 
VA outpatient psychiatric treatment on November 7, 2005.

On VA (fee-based) psychiatric examination on November 14, 
2005, the veteran's wife complained, "He's going downhill."  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  He stated that information was 
obtained from the veteran's wife, who was a reliable 
historian and had been married to the veteran for 18 years.  
The veteran was unable to provide any medical history.  
According to the veteran's wife, he started having serious 
concentration and memory problems following his most recent 
VA examination in February 2005 and became "quite 
incapacitated."  The veteran's wife was told by a VA 
physician that her husband had severe dementia.  She also 
reported that the veteran was suffering from hallucinations 
and delusions due to outbursts of temper and cursing as if he 
were responding to internal stimuli.  She reported further, 
"[The veteran] spends most of his time slumped in a chair 
staring vacantly at a television.  He has slowly given up 
conversation and only responds inappropriately when 
approached now, remaining mute for most of the day."  The 
veteran reported that he retired over 25 years earlier due to 
physical problems.  The veteran was poorly shaved.  His 
clothing was somewhat rumpled.  He sat slumped over in a 
chair staring at the floor.  He refused to answer any verbal 
questions and made no eye contact with the examiner.  The 
veteran's wife stated, "[T]his is how he remains for hours 
at a time."  A formal mental status examination was not done 
due to the veteran's unresponsiveness.  The veteran's GAF 
score was 30, indicating behavior considerably influenced by 
delusions or hallucinations, serious impairment in 
communication or judgment, or an inability to function in 
almost all areas.  The VA examiner stated that the veteran 
was seriously impaired because of chronic brain dysfunction 
"and is essentially noncommunicative."  The veteran also 
was not capable of handling his funds.  The diagnosis was 
chronic organic brain dysfunction with psychotic features.

The veteran's mental status examination and assessment in May 
2005 were unchanged following subsequent VA outpatient mental 
health treatment in April and May 2006.  The VA examiner 
noted in April 2006 the veteran's recent mild psychotic 
symptoms with auditory hallucinations had resolved.  In May 
2006, the VA examiner stated that the veteran's 
"presentation is most consistent with slowly progressive 
dementia process."  The veteran's wife reported that a 
recent report that the veteran was hearing voices and 
hallucinations had been completely resolved with medication.  

In an August 2006 statement, the appellant described the 
symptoms of the veteran's major depressive disorder.

On VA outpatient mental health treatment in October 2006, the 
veteran was "very interactive, talks appropriately, [and] 
make jokes."  He asked his VA examiner to write him a letter 
in connection with his initial rating claim.  The VA examiner 
stated that the veteran had dementia, Alzheimer's type.  
Mental status examination of the veteran showed normal speech 
in rate, tone, and volume, appropriate behavior, much less 
psychomotor retardation, a "much better" mood, a brighter, 
congruent affect, no suicidal or homicidal ideation or plan, 
no delusions, linear thought processes, no auditory or visual 
hallucinations, fair judgment and insight.  The assessment 
was that the veteran's clinical picture was consistent with 
dementia, Alzheimer's type.

In a November 2006 letter, D.L.S., M.D. (- initials used to 
protect privacy) (Dr. D.L.S.) stated that the veteran "has 
been suffering from moderate-severe depression evidenced by 
anhedonia, depressed mood, poor sleep, irritability, 
difficulties concentrating....[and] chronic suicidal 
ideation."  Dr. D.L.S. stated that the veteran recently had 
been diagnosed with dementia which further impaired his 
quality of life.  Dr. D.L.S. stated that the veteran's wife 
had told him that the veteran "has never been able to work 
due to severe depression since he got out from service in the 
Army" and that the veteran's depression had impaired his 
occupational and social abilities "for many years."  

On VA outpatient treatment in February 2007, the veteran 
"appeared in good spirits."  The veteran's mental status 
examination was unchanged from October 2006.  The diagnoses 
included depressive disorder, not otherwise specific, and 
dementia, Alzheimer's type.  

On VA outpatient treatment in March 2007, the veteran was 
very agitated, shouting and crying intermittently due to an 
appointment mix-up, and was very irritable, dysphoric, and 
angry.  The veteran felt "rejected" by VA's denial of his 
initial rating claim and complained that his severe 
depression during active service "needs to be understood."  
The VA examiner stated, "[The veteran's] behavior during the 
interview today is similar to past behaviors when he used to 
sit in the corner, withdrawn, with his head down, minimally 
interactive."  Mental status examination of the veteran 
showed angry and increased volume of speech, behavior that 
showed a low frustration tolerance, psychomotor agitation, a 
"bad" mood, an angry, irritable, and belligerent mood, no 
suicidal or homicidal ideation, linear thought processes, no 
auditory or visual hallucinations, and fair judgment and 
insight.  The veteran's GAF score was 51-60, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The assessment included 
recurrent major depressive disorder.

In a June 2007 letter, Dr. D.L.S. stated that the veteran was 
suffering from severe depression due to anhedonia, a 
depressed mood, poor sleep, irritability, difficultly 
concentrating, and chronic suicidal ideation.  He also was 
suffering from an exacerbation of "disabling depression" 
that led to total occupational and social impairment 
evidenced by gross impairment in thought process and 
communication, hallucinations, grossly inappropriate behavior 
at times "when stressed out or frustrated even to the point 
of danger to hurt others," an inability to perform 
activities of daily living, partial disorientation in time 
and place at times with intermittently illogical speech, and 
unprovoked irritability.

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 30 percent for major 
depressive disorder.  Initially, the Board observes that 
there are medical opinions that both support and weigh 
against a higher initial rating for major depressive 
disorder.  However, the preponderance of the evidence is 
against a finding that the veteran's major depressive 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity or by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  The preponderance of the evidence is also against a 
finding that the veteran's major depressive disorder has 
resulted in total occupational and social impairment.

The psychiatric evidence of record shows that the veteran was 
diagnosed with signs and symptoms depression consistent with 
major depressive disorder in March 2004 following complaints 
of depression, decreased sleep and energy, and anhedonia.  
His major depression had recurred on VA outpatient treatment 
on December 7, 2004, although it was mild and most likely 
related to his physical problems on subsequent VA outpatient 
treatment on December 16, 2004.  Mental status examination of 
the veteran on December 16, 2004, showed angry speech, an 
angry attitude at times, appropriate behavior, no psychomotor 
retardation, an irritable mood and affect, linear thoughts, 
and no suicidal or homicidal ideation or auditory or visual 
hallucinations.  Following comprehensive VA psychiatric 
examination in February 2005, another VA examiner concluded 
that the veteran's major depressive disorder was secondary to 
his physical problems.  The veteran had objective signs of 
cognitive impairment on VA outpatient treatment with 
Dr. D.L.S. in May 2005.  His GAF score had worsened to 30 on 
VA examination in November 2005, although the veteran's 
unresponsiveness at this examination precluded a formal 
mental status examination.  The diagnosis was chronic organic 
brain dysfunction with psychotic features.  On outpatient 
treatment in April 2006, Dr. D.L.S. concluded that the 
veteran's symptoms were most consistent with progressive 
dementia.  This same VA examiner concluded in October 2006 
that the veteran's clinical picture was consistent with 
dementia, Alzheimer's type.  Dr. D.L.S. revised his 
assessment to include depressive disorder, not otherwise 
specified, following VA outpatient treatment in February 
2007.  Dr. D.L.S. again revised his assessment to include 
recurrent major depressive disorder following VA outpatient 
treatment in March 2007.

There are medical opinions that both support and weigh 
against an initial rating in excess of 30 percent for major 
depressive disorder.  In his November 2006 letter, Dr. D.L.S. 
concluded that the veteran had moderate to severe depression 
and dementia.  He stated that the veteran's wife had reported 
that the veteran's occupational and social functioning had 
been impaired by his severe depression.  In a June 2007 
letter, Dr. D.L.S. stated that the veteran's "disabling 
depression" had left him totally impaired in occupational 
and social functioning.  It is not clear whether Dr. D.L.S. 
had access to or reviewed the veteran's claims file, 
including his service medical records, prior to offering his 
opinions in November 2006 and June 2007.  It also is not 
clear whether Dr. D.L.S. examined the veteran prior to 
offering his opinions.  Although the veteran reported in 
February 2005 and November 2005 that he had retired from 
construction work more than 25 years earlier due to physical 
problems and difficulty relating to co-workers, Dr. D.L.S. 
stated in his June 2006 letter that the veteran's wife had 
told him that the veteran had not worked since service 
separation in August 1946 due to depression.  The November 
2006 and June 2007 letters written by Dr. D.L.S. also are 
inconsistent with his own objective findings in the veteran's 
VA outpatient treatment records.  For example, Dr. D.L.S. 
stated in April 2006 that the veteran's recent mild psychotic 
symptoms with auditory hallucinations had resolved.  His 
assessment of the veteran was that he had signs of 
depression, cognitive impairment, and memory problems.  
Dr. D.L.S. concluded in May 2006 that the veteran's symptoms 
were consistent with slowly progressive dementia.  In October 
2006 and in March and April 2007, Dr. D.L.S. again related 
the veteran's clinical picture - signs of depression and 
cognitive impairment, memory problems - to dementia.  

By contrast, following comprehensive VA psychiatric 
examination in February 2005, including review of the claims 
file and service medical records, the VA examiner noted that 
the veteran's cognitive functioning was "remarkably good" 
for someone of the veteran's age and there were no delusions, 
suicidal or homicidal ideation, auditory or visual 
hallucinations with a friendly and pleasant mood that became 
depressed when discussing his physical problems and normal 
speech.  The veteran's GAF score was 50, indicating serious 
symptoms.  The VA examiner concluded that the veteran had no 
major cognitive deficits and that his major depressive 
disorder was secondary to his physical problems.  Following 
another VA psychiatric examination in November 2005, 
including review of the claims file and service medical 
records, the veteran's GAF score had worsened to 30, 
indicating behavior considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, or an inability to function in almost all areas, 
although his unresponsiveness precluded formal mental status 
examination.  The VA examiner concluded that the veteran was 
"seriously impaired" due to chronic brain dysfunction; 
there was no discussion of major depressive disorder at this 
examination.  Because the VA examiners reviewed the veteran's 
claims file, including his medical records, and physically 
examined the veteran prior to offering their opinions, more 
weight is attached to the VA examiner's February and November 
2005 opinions than to the November 2006 and June 2007 
opinions of Dr. D.L.S.

The Board recognizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  In this regard, the Board notes that 
there were few if any objective symptoms of major depressive 
disorder seen on repeated mental status examination that 
indicated that the veteran's service-connected PTSD has been 
more than somewhat moderately disabling (i.e., symptoms 
indicating a 50 percent rating) such that a higher initial 
rating than 30 percent is warranted.

The Board also finds that, as the 30 percent rating assigned 
to the veteran's service-connected major depressive disorder 
appropriately compensates him for the disability experienced 
since he filed his service connection claim, a higher initial 
or staged rating is not for consideration.  See Fenderson, 
supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  Although, as noted above, the appellant 
asserted to Dr. D.L.S. in June 2007 that the veteran had not 
worked since service separation, the veteran himself reported 
in February and November 2005 that he had been retired for 
over 25 years, including throughout the pendency of this 
appeal, as a result of physical problems.  The psychiatric 
evidence of record also does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his major depressive disorder resulted in marked 
interference with his employment prior to his retirement or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 30 percent for major depressive disorder.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder is denied.




____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


